Citation Nr: 0908276	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychological 
disability, other than posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2003 and May 2004 
by the Department of Veterans Affairs (VA) Houston, Texas 
Regional Office (RO).

This matter was previously remanded by the Board in December 
2006 and July 2007.


FINDINGS OF FACT

1.  A psychological disability, other than PTSD, was not 
present until many years after service and did not result 
from an incident during service.

2.  The veteran did not serve in combat.

3.  The veteran's claimed PTSD stressors could not be 
verified by the VA.  


CONCLUSIONS OF LAW

1.  A psychological disability, other than PTSD, was not 
incurred in or aggravated by active service, nor may service 
connection for such a disability be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim was accomplished in May 2003 and February 
2004 letters to the Veteran, which were provided before the 
adjudication of his respective claims.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, VA treatment, 
and private treatment records have been obtained.  Also, the 
Veteran's request for a hearing has been honored and the 
Board does not have notice of any additional relevant 
evidence which is available but not of record.  Additionally, 
the AMC/RO has fully complied with the July 2007 Board 
remand.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim, and no further 
assistance to the Veteran with the development of evidence is 
required.  

The Board finds a VA examination is not required, as there is 
no reason to believe that the Veteran's current psychological 
disorder is related to service.  Although the Veteran's 
numerous statements imply his belief that his psychological 
disorder is related to service, there is no credible evidence 
of the claimed disability during service or within 1 year of 
separation from service in February 1983.  Further, no post 
service medical evidence connects a diagnosis of a 
psychological disorder, other than PTSD, to the Veteran's 
military service.  As to PTSD, the claimed stressor has not 
been corroborated.  Essentially, the VA's duty to provide an 
examination has not been triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).

As stated in his July 2004 statement, the Veteran contends 
that his participation in various military exercises resulted 
in his present disorder.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis or an organic disease of the nervous system, 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's April 1980 entrance examination and February 
1983 separation examination indicate the Veteran's 
psychological condition was normal; and on the Report of 
Medical History, the Veteran indicated that he never had any 
instance of depression, excessive worry, or frequent trouble 
sleeping.  The Veteran's service treatment record contains no 
reference to treatment for any psychological disorder.

A November 2003 VA psychiatric note reflects the first 
notation of any diagnosis of a psychological disorder.  At 
this time, the Veteran indicated he heard "a voice" for 
years, but recent family problems aggravated the condition.  
After this examination, the Veteran was diagnosed with a 
psychotic disorder not otherwise specified, major depressive 
disorder, and "PTSD symptoms."  At no time did the examiner 
indicate the Veteran's psychotic and depressive disorders 
were related to service or any incident in service.

VA treatment notes from April 2005 and June 2005 continue to 
document the Veteran's treatment for his mental conditions.  
During both visits, the Veteran indicated that he continued 
to have flashbacks related to military trauma.  After both 
visits, the Veteran was diagnosed with a psychotic disorder 
not otherwise specified, PTSD and major depressive disorder; 
however, the psychotic disorder and major depressive disorder 
are not noted as being related to service.   

At an August 2008 VA examination related to the Veteran's 
PTSD claim, the examiner diagnosed the Veteran with PTSD, and 
major depressive disorder with psychotic features.  
Nevertheless, there is no indication that the Veteran's 
depressive disorder was considered related to his military 
service.  

Though the Veteran has a current diagnosis of a psychological 
disorder (other than PTSD), no evidence of record ties these 
conditions to his military service.  The first diagnosis was 
some twenty years after service (1983-2003).  Additionally, 
no medical evidence of record connects this disorder to the 
Veteran's military service.  

The Veteran's own opinion that his current psychological 
disorder is related to service is not enough to support his 
claim.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 
Therefore, his opinion also is insufficient to provide the 
necessary nexus between his psychiatric conditions and his 
military service.

Based on the foregoing evidence, the Board finds that the 
Veteran's psychological disorder, other than PTSD, was not 
present until many years after separation from service and 
there is no competent evidence linking his current 
psychological disorder to his period of service.  
Accordingly, the Board concludes that a psychological 
disorder was not incurred in or aggravated by service.

PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In a March 2004 statement, the Veteran contends that in 
October 1980, while on a training exercise in the 
Demilitarized Zone in Korea, his convoy came under fire.  The 
Veteran also indicated he witnessed a diesel explosion kill 
an unknown Marine of the 3rd Marine Division during the same 
time.  In a September 2007 statement the veteran again 
recount these incidents, but indicates they occurred in 
November 1982.

Though the Veteran claims these incidents occurred in 1980 
and/or1982, his service personnel records show he was in 
Korea from November 1981 to January 1982.  Accordingly, the 
AMC/RO contacted the Headquarters U.S. Marine Corps, 
Personnel Management Support Group and requested verification 
of the veteran's claimed stressors during this time.  Based 
on the information provided, the Veteran's claimed stressors 
could not be verified.  The Headquarters U.S. Marine Corps, 
Personnel Management Support Group conducted a search of the 
unit diaries for the Headquarters Battalion, 3d Marine 
Division and was unable to verify whether elements of this 
unit came under fire while serving in Korea, and found no 
record of "any individual having been reported injured or 
killed," during the time frame.  

Given the foregoing, it may be concluded the veteran did not 
engage in combat, and his claimed stressors are not verified.  
Thus, although the August 2008 VA examination, as well as 
numerous other treatment records, diagnosis the Veteran with 
PTSD, in the absence of a verified stressor such a diagnosis 
is insufficient to support the claim.  

As the Board concludes the claimed in service (non-combat) 
stressor is not verified, the criteria by which service 
connection for PTSD is established are not met.  Accordingly, 
service connection for PTSD is denied.  






ORDER

Service connection for a psychological disorder, other than 
PTSD, is denied.

Service connection for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


